HABERN, O'NEIL & ASSOCIATES
                                                (Not a Partnership)
                                  Attorneys and Counselors at Law
                                               P.O. Box 8930, Huntsvillc, Texas 77340
                                        Phone: (936) 435-1380 Facsimile: (936) 435-1089
                                                   Website: www.paroletexas.com
                                                   Email: trevia@paroletexas.com
                                               Appointments also available in Houston

       Wm. T. Habern          David P. O'Neil P. C.                        William Savoie           Nancy Bunin
          Of Counsel                       '
                                                        June 25, 2015

    Court of Criminal Appeals                                                                          _
Attn: Record Section".                                                                            REGEIVIED 1
    P.O. Box 12308                                                                               OQUKTOFCffilMINALAPP
Austin, Texas 78711                                                                                               _„„
                                                                                                       UN 29 2015
            RE:     State of Texas v. John Lamberton; DOB 7/31/1969
.     v             Cause No.: 92CR1006 and 92CR1007


To Whom It May Concern:                                                                      v

            This office has been retained to represent Mr. Lamberton in his upcoming review by the Texas
    Board of Pardons and Paroles. In preparation for that presentation, I am attempting to gather information
    regarding Mr. Lamberton's past conduct and offense(s) of conviction. Our records indicate that Mr.
    Lamberton was charged and convicted in Galveston County with the offenses of injuryto a child.

            To the extent that the records may exist in this case and are maintained in your office, this request
    includes: copy of the trial records in both cases. We do not object to the redaction of identifiable
    information regarding the victim.

            I have included a release executed by Mr. Lamberton authorizing the release of this information
    to our office. Upon being advised of any costs for production and/or mailingof the records related to this
    request, we will happily remit the required amount to your offices.

            I anticipate that this case will enter the review process and be routed to the Board Office in the
    near future, so time is of the essence in this matter. If there are any questions, please do not hesitate to
    contact our offices. • • ' ' , '                                               ':•»:••

            Thank you for your kind attention to this matter.



                                                                        Antrevia Purvis
                                                                         Legal Assistant for
                                                                         David P. O'Neil


    Enclosure